Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment

Preliminary amendment was filed on July 21, 2020 after the filing of the application (application filing date May 28, 2020).  The preliminary amendment does not introduce new matter. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2927296 A1 (US 20150299518 A1 to Nishijima et al. is relied upon in the rejection as equivalent document).

As to claim 1, Nishijima teaches adhesive composition that exhibits excellent water barrier capabilities (0001).  The adhesive composition of Nishijima comprises diene-based rubber that includes a carboxylic acid based functional group or carboxylic anhydride group (e.g. maleic anhydride) (base polymer) (0022-0024, and 0043), and a crosslinking agent that includes isocyanate-based crosslinking agent (moisture- curable component contained in an unreacted state) (0046-0049).   

As to claim limitation of moisture curable-component, Nishijima does not explicitly mention “moisture-curable component”. However, Nishijima disclose identical material as claimed moisture curable component, namely isocyanate (0046-0049 of Nishijima and claim 3 of the application).  As such, a person having ordinary skill in the art would recognize that the isocyanate of Nishijima is moisture-curable component. 


As to claim 2, Nishijima discloses identical moisture curable component as claimed, namely isocyanate (see above).  As such, a person having ordinary skill in the art would recognize that the isocyanate of Nishijima is capable of chemically bonding to an adherend. 
As to claim 3, Nishijima discloses isocyanate (see above). 



As to claim 6, Nishijima discloses diene-based rubber that is modified by maleic anhydride (0043). 

As to claims 10-12, Nishijima discloses an adhesive layer obtained from the adhesive composition (0099 and 0103), an adhesive sheet comprising the adhesive layer (0102), and the adhesive layer is formed on a base sheet (substrate) (0102). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2927296 A1 (US 20150299518 A1 to Nishijima et al.) as applied to claim 1 above, and further in view of Hori et al. (US 4453997).

Nishijima is silent as to disclosing claim 4. 



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the isocyanate crosslinking agent (moisture-curable component) of Nishijima in the amount disclosed by Hori, motivated by the desire to formulate the adhesive composition of Hori. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2927296 A1 (US 20150299518 A1 to Nishijima et al.) as applied to claim 1 above, and further in view of Fujita et al. (US 20130186572 A1).

Nishijima discloses that the adhesive composition can contain filler (0092). Nishijima is silent as to disclosing claims 7-9.  

Fujita discloses adhesive sheet or curable resin layer (0001) containing filler (0107).  Nishijima further discloses various filler (inorganic and organic), including cellulose powder (0107).  It is submitted that cellulose powder is identical to the claimed water-absorbing polymer disclosed in the present application.  0061 of US Patent Application Publication No. 20200347277 A1 (“the published application”).  As such, cellulose powder of Fujita is equated to claimed water-absorbing material. 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Product data sheet of Kuraray Liquid Rubber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 4, 2022